Dismissed and Memorandum Opinion filed July 3, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-12-00302-CV
                                     ____________

         NASIR W. QUIRESHI D/B/A Q LEGAL SOLUTIONS, Appellant

                                             V.

     THE UNAUTHORIZED PRACTICE OF LAW COMMITTEE, Appellee


                       On Appeal from the 125th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-21371


                      MEMORANDUM                      OPINION

       This appeal is from a judgment signed November 29, 2011. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.

       On April 25, 2012, notification was transmitted to all parties of the court’s intention
to dismiss the appeal for want of prosecution unless, within fifteen days, appellant paid or
made arrangements to pay for the record and provided this court with proof of payment.
See Tex. R. App. P. 37.3(b).
      Appellant has not provided this court with proof of payment for the record. On April
10, 2012, appellee filed a motion to dismiss for want of jurisdiction in which it alleges
appellant’s notice of appeal was not timely filed. Because no clerk’s record has been
filed, we cannot determine whether this court has appellate jurisdiction. Even though the
notice of appeal was filed more than 105 days after November 29, 2011, without a clerk’s
record, we cannot determine whether the trial court modified the November 29, 2011
judgment or vacated the judgment and replaced it with another appealable judgment. See
Tex. R. Civ. P. 27.3. Nevertheless, because appellant failed to provide this court with
proof of payment for the record, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Frost, Seymore, and McCally.




                                            2